PROSPECTUS The Osterweis Fund – ostfx The Osterweis Strategic Income Fund – ostix The Osterweis Strategic Investment Fund - ostvx June 30, 2011 (as supplemented December 2, 2011) The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Prospectus.Any representation to the contrary is a criminal offense. Table of Contents -Prospectus THE OSTERWEIS FUND THE OSTERWEIS STRATEGIC INCOME FUND THE OSTERWEIS STRATEGIC INVESTMENT FUND Table of Contents SUMMARY SECTION 1 The Osterweis Fund 1 The Osterweis Strategic Income Fund 5 The Osterweis Strategic Investment Fund 9 INVESTMENT STRATEGIES AND RISKS 13 Principal Investment Strategies 13 Principal Investment Risks 17 PORTFOLIO HOLDINGS INFORMATION 19 MANAGEMENT 19 Investment Advisers 19 Portfolio Managers 21 SHAREHOLDER INFORMATION 23 Account and Transaction Policies 29 Tools to Combat Frequent Transactions 31 Service Fees 32 DIVIDENDS AND DISTRIBUTIONS 32 TAX CONSEQUENCES 32 Index Descriptions 34 FINANCIAL HIGHLIGHTS 35 Privacy Notice PN-1 SUMMARY SECTION The Osterweis Fund Investment Objective The Osterweis Fund (the “Fund”) seeks long-term total returns. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Redemption Fee (as a percentage of amount redeemed within 30 days of purchase) 2.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.86% Distribution and Service (12b-1) Fees None Other Expenses 0.13% Acquired Fund Fees and Expenses 0.02% Total Annual Fund Operating Expenses(1) 1.01% (1)The Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement do not correlate to the Ratio of Expenses to Average Net Assets After Fees Waived and Expenses Absorbed provided in the Financial Highlights section of the statutory Prospectus, which reflects the operating expenses of the Fund and does not include Acquired Fund Fees and Expenses. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year: $103 3 Years: $322 5 Years: $558 10 Years: $1,236 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year ended March 31, 2011, the Fund’s portfolio turnover rate was 39% of the average value of its portfolio. Table of Contents - Prospectus SUMMARY SECTION THE OSTERWEIS FUND Principal Investment Strategies The Osterweis Fund invests primarily in common stocks of companies that Osterweis Capital Management, Inc. (the “Adviser”) believes offer superior investment value and opportunity for growth.The Fund may invest in companies of any size – large, medium and small.The Adviser focuses on companies that it believes to be undervalued or otherwise out-of-favor in the market, but that have attractive growth prospects.The Adviser places particular emphasis on the analysis of a company’s ability to generate free cash flow and the value-enhancing deployment of this cash, balance sheet strength and longer-term growth prospects. The Adviser also seeks under-researched, high-growth situations that it believes can be purchased at modest valuations as well as companies with substantial unrecognized asset value and improving earnings prospects.As such companies achieve greater visibility and their stocks are accorded valuations more in line with their growth rates, the Adviser may be inclined to regard them as candidates for sale. Other types of equity securities in which the Fund may invest include convertible securities and publicly traded Master Limited Partnerships (“MLPs”) which may comprise up to 15% of the Fund’s assets.The Fund may also invest up to 30% of its assets in equity securities of foreign issuers and/or depositary receipts that are traded on domestic or foreign exchanges, including emerging markets. In addition to taking temporary defensive positions in cash and short-term bonds from time to time, the Fund may invest up to 50% of its assets in fixed income securities, which include, but are not limited to U.S.government and agency debt, investment grade corporate debt and convertible debt.Up to 40% of the Fund’s assets may be invested in domestic high yield debt or “junk bonds” (higher-risk, lower-rated fixed income securities such as those rated lower than BBB- by S&P or lower than Baa3 by Moody’s), although the Fund does not expect to maintain significant positions in such securities on a normal basis. Principal Investment Risks There is the risk that you could lose all or a portion of your investment in the Fund.The following riskscould affect the value of your investmentin the Fund: · General Market Risk:The risk that security market values may fluctuate, sometimes rapidly and unpredictably. · Management Risk:The risk that the Adviser may fail to implement the Fund’s investment strategies and meet its investment objective. · Small- and Medium-Sized Company Risk:Investing in securities of small- and medium-sized companies, even indirectly, may involve greater volatility than investing in larger and more established companies. · Foreign Securities and Emerging Markets Risk:Investing in foreign securities may involve increased risks due to political, social and economic developments abroad, and differences between U.S. and foreign regulatory practices.These risks are enhanced in emerging markets. · Master Limited Partnership Risk:Investing in Master Limited Partnerships (“MLPs”) entails risk related to fluctuations in energy prices, decreases in supply of or demand for energy commodities and various other risks. · Interest Rate Risk:The risk that interest rates may rise resulting in a decrease in the value of the securities held by the Fund, or that interest rates may fall resulting in an increase in the value of such securities. · Credit Risk:The risk that issuers of fixed income securities in which the Fund invests experience unanticipated financial problems causing their securities to decline in value. Table of Contents - Prospectus 2 SUMMARY SECTION THE OSTERWEIS FUND · High Yield Securities (“Junk Bond”) Risk:Investing in fixed income securities that are rated below investment grade involves risks such as increased possibility of default, decreased liquidity of the security and changes in value based on public perception of the issuer. Performance The following performance information provides some indication of the risks of investing in the Fund.The bar chart below illustrates how the Fund’s total returns have varied from year to year.The table below illustrates how the Fund’s average annual total returns over time compare with a domestic broad-based market index.The Fund’s past performance, before and after taxes is not necessarily an indication of how the Fund will perform in the future.Updated performance is available on the Fund’s website at www.osterweis.com. The Osterweis Fund Calendar Year Total Returns* Best Quarter: 2Q, 2009 15.00% Worst Quarter: 4Q, 2008 -18.28% * The Osterweis Fund’s year-to-date return as of March 31, 2011 was 5.09%. Average Annual Total Returns As of December 31, 2010 1 Year 5 Years 10 Years Return Before Taxes 12.43% 3.99% 5.17% Return After Taxes on Distributions 12.26% 3.49% 4.69% Return After Taxes on Distributions and Sale of Fund Shares 8.29% 3.35% 4.41% S&P 500® Index (reflects no deduction for fees, expenses or taxes) 15.06% 2.29% 1.41% After-tax returns are calculated using the highest historical individual federal marginal income tax rate and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your tax situation and may differ from those shown.Furthermore, the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or Individual Retirement Accounts (“IRAs”). Investment Adviser Osterweis Capital Management, Inc. Table of Contents - Prospectus 3 SUMMARY SECTION THE OSTERWEIS FUND Portfolio Managers John S. Osterweis, Chairman and Chief Investment Officer – Portfolio Manager of the Fund since 1993 Matthew K. Berler, President and Chief Executive Officer – Portfolio Manager of the Fund since 2006 Alexander (Sasha) Kovriga, Vice President – Portfolio Manager of the Fund since 2006 Gregory S. Hermanski, Vice President – Portfolio Manager of the Fund since 2008 Zachary W. Perry, Vice President – Portfolio Manager of the Fund since 2010 Purchase and Sale of Fund Shares You may purchase, exchange or redeem Fund shares on any business day by written request via mail (The Osterweis Funds, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by wire transfer, by telephone toll-free at (866) 236-0050, or through a financial intermediary.The minimum initial and subsequent investment amounts are shown in the table below. Minimum Investments To Open A New Account To Add to An Existing Account Regular Accounts Automatic Investment Plan Retirement, Tax-Deferred and UGMA/UTMA Accounts Tax Information The Fund’s distributions are taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 4 SUMMARY SECTION The Osterweis Strategic Income Fund Investment Objective The Osterweis Strategic Income Fund (the “Fund”) seeks to preserve capital and attain long-term total returns through a combination of current income and moderate capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Redemption Fee (as a percentage of amount redeemed within 30 days of purchase) 2.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.80% Distribution and Service (12b-1) Fees None Other Expenses 0.16% Acquired Fund Fees and Expenses 0.02% Total Annual Fund Operating Expenses(1) 0.98% (1)The Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement do not correlate to the Ratio of Expenses to Average Net Assets After Fees Waived and Expenses Absorbed provided in the Financial Highlights section of the statutory Prospectus, which reflects the operating expenses of the Fund and does not include Acquired Fund Fees and Expenses. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year:$100 3 Years: $312 5 Years: $542 10 Years: $1,201 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year ended March 31, 2011, the Fund’s portfolio turnover rate was 115% of the average value of its portfolio. Table of Contents - Prospectus 5 SUMMARY SECTION THE OSTERWEIS STRATEGIC INCOME FUND Principal Investment Strategies The Osterweis Strategic Income Fund invests primarily in income bearing securities, including a wide range of debt and dividend-paying equity securities.Osterweis Capital Management, LLC (the “Adviser”) takes a strategic approach and may invest in a wide array of fixed income securities of various credit qualities (e.g., investment grade or non-investment grade) and maturities (e.g., long-term, immediate or short-term).The Adviser seeks to control risk through rigorous credit analysis, economic analysis, interest rate forecasts and sector trend review, and is not constrained by any particular duration or credit quality targets.The Fund’s fixed income investments may include, but are not limited to, U.S. Federal and Agency obligations, investment grade corporate debt, domestic high yield debt or “junk bonds” (higher-risk, lower-rated fixed income securities such as those rated lower than BBB- by S&P or lower than Baa3 by Moody’s), floating-rate debt, convertible debt, collateralized debt, municipal debt, foreign debt (including emerging markets) and/or depositary receipts and preferred stock.The Fund may also invest up to 100% of its assets in foreign debt (including emerging markets) and/or depositary receipts.The Fund’s allocation among various fixed income securities will be made on the basis of the portfolio managers’ assessment of opportunities for total return relative to the risk of each type of investment.The Fund will, at times, be invested in fixed income securities of varying maturities (e.g., long-term, intermediate or short-term) and credit qualities (e.g., investment grade or non-investment grade), while at other times the Fund may emphasize one particular maturity or credit quality. The Adviser may sell a security when it believes doing so is appropriate and consistent with the Fund’s investment objectives and policies or when conditions affecting relevant markets, particular industries or individual issues warrant such action, regardless of the effect on the Fund’s portfolio turnover rate. Principal Investment Risks There is the risk that you could lose all or a portion of your investment in the Fund.The following riskscould affect the value of your investmentin The Osterweis Strategic Income Fund: · General Market Risk:The risk that security market values may fluctuate, sometimes rapidly and unpredictably. · Management Risk:The risk that the Adviser may fail to implement the Fund’s investment strategies and meet its investment objectives. · Small- and Medium-Sized Company Risk:Investing in securities of small- and medium-sized companies, even indirectly, may involve greater volatility than investing in larger and more established companies. · Foreign Securities and Emerging Markets Risk:Investing in foreign securities may involve increased risks due to political, social and economic developments abroad, as well as due to differences between U.S. and foreign regulatory practices.These risks are enhanced in emerging markets. · Interest Rate Risk: The risk that interest rates may rise resulting in a decrease in the value of the securities held by the Fund, or interest rates may fall resulting in an increase in the value of such securities. · Credit Risk:The risk that issuers of fixed income securities in which the Fund invests experience unanticipated financial problems causing their securities to decline in value. · High Yield Securities (“Junk Bond”) Risk:Investing in fixed income securities that are rated below investment grade involves risks such as increased possibility of default, decreased liquidity of the security and changes in value based on public perception of the issuer. · Municipal Securities Risk:Investing in various municipal securities may involve risk related to the ability of the municipalities to continue to meet their obligations for the payment of interest and principal when due. Table of Contents - Prospectus 6 SUMMARY SECTION THE OSTERWEIS STRATEGIC INCOME FUND · Sector Concentration Risk:The risk that potential concentration of the Fund’s assets in one or more sectors may exceed 25% of the Fund’s assets and therefore may subject the Fund to greater risk of loss as a result of adverse economic, business or other developments than if its investments were diversified across a greater number of sectors. · Non-Diversification Risk:The Fund is non-diversified, which means that there is no restriction on how much the Fund may invest in the securities of any given issuer.As a result, the Fund’s shares may be more volatile and fluctuate more than shares of a fund that invests in a broader range of issuers. Performance The following performance information provides some indication of the risks of investing in the Fund.The bar chart below illustrates how the Fund’s total returns have varied from year to year.The table below illustrates how the Fund’s average annual total returns over time compare with a domestic broad-based market index.The Fund’s past performance, before and after taxes is not necessarily an indication of how the Fund will perform in the future.Updated performance is available on the Fund’s website at www.osterweis.com. The Osterweis Strategic Income Fund Calendar Year Total Returns* Best Quarter: 2Q, 2009 8.00% Worst Quarter: 4Q, 2008 -6.19% * The Osterweis Strategic Income Fund’s year-to-date return as of March 31, 2011 was 2.40%. Average Annual Total Returns As of December 31, 2010 1 Year 5 Years Since Inception (8/30/02) Return Before Taxes 10.14% 8.13% 8.45% Return After Taxes on Distributions 7.62% 5.88% 6.16% Return After Taxes on Distributions and Sale of Fund Shares 6.61% 5.64% 5.94% Barclays Capital U.S. Aggregate Bond Index (reflects no deduction for fees, expenses or taxes) 6.54% 5.80% 5.17% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your tax situation and may differ from those shown.Furthermore, the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or Individual Retirement Accounts (“IRAs”). Table of Contents - Prospectus 7 SUMMARY SECTION THE OSTERWEIS STRATEGIC INCOME FUND Investment Adviser Osterweis Capital Management, LLC. Portfolio Managers Carl P. Kaufman, Vice President – Portfolio Manager of the Fund since 2002 Simon T. Lee, Vice President – Assistant Portfolio Manager of the Fund since 2008 Purchase and Sale of Fund Shares You may purchase, exchange or redeem Fund shares on any business day by written request via mail (The Osterweis Funds, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by wire transfer, by telephone toll-free at (866) 236-0050, or through a financial intermediary.The minimum initial and subsequent investment amounts are shown in the table below. Minimum Investments To Open A New Account To Add to An Existing Account Regular Accounts Automatic Investment Plan Retirement, Tax-Deferred and UGMA/UTMA Accounts Tax Information The Fund’s distributions will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 8 The Osterweis Strategic Investment Fund Investment Objective The Osterweis Strategic Investment Fund (the “Fund”) seeks long-term total returns and capital preservation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) The Osterweis Strategic Investment Fund Redemption Fee (as a percentage of amount redeemed within 30 days of purchase) 2.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00% Distribution and Service (12b-1) Fees None Other Expenses 0.79% Acquired Fund Fees and Expenses 0.01% Total Annual Fund Operating Expenses 1.80% Fee Waiver and/or Expense Reduction -0.29% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reduction (1)(2) 1.51% Osterweis Capital Management, LLC (the “Adviser”) has contractually agreed to reduce its fees and/or pay Fund expenses (excluding Acquired Fund Fees and Expenses, interest expense in connection with investment activities, taxes and extraordinary expenses) in order to limit Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reduction for the Fund to 1.50% of the Fund’s average net assets (the “Expense Cap”).The Expense Cap will remain in effect until at least July 31, 2012.The Agreement may be terminated at any time by the Board of Trustees upon 60 days’ notice to the Adviser, or by the Adviser with consent of the Board.The Adviser is permitted, with Board approval, to be reimbursed for fee reductions and/or expense payments made in the prior three years.This reimbursement may be requested if the aggregate amount actually paid by the Fund toward operating expenses for the fiscal year (taking into account the reimbursement) does not exceed the Expense Cap. The Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement do not correlate to the Ratio of Expenses to Average Net Assets After Fees Waived and Expenses Absorbed provided in the Financial Highlights section of the statutory Prospectus, which reflects the operating expenses of the Fund and does not include Acquired Fund Fees and Expenses. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the contractual Expense Cap for year one).Although your actual costs may be higher or lower, based on these assumptions your costs would be: Table of Contents - Prospectus 9 SUMMARY SECTION THE OSTERWEIS STRATEGIC INVESTMENT FUND 1 Year: $154 3 Years: $538 5 Years: $948 10 Years: $2,092 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal period ended March 31, 2011, the Fund’s portfolio turnover rate was 134% of the average value of its portfolio. Principal Investment Strategies The Fund invests in both equity and fixed income securities that the Adviser believes can deliver attractive long-term returns and enhanced capital preservation.The allocation of assets between equity and fixed income securities is based on the opportunity set of each asset class and the Adviser’s overall view of the macroeconomic and market environment.The allocation is reviewed on an ongoing basis and adjustments are made as needed based on the Adviser’s assessment of the risk/reward profiles of individual securities and broad macro risk factors.Under normal market conditions, the minimum allocation to either fixed income (including cash) or equity securities is expected to be 25% of the Fund’s net assets; conversely, the maximum allocation to either fixed income (including cash) or equity securities at any given time is expected to be 75%.The Fund may invest up to half of its net assets in foreign securities (in developed and emerging markets) including in depositary receipts traded on foreign exchanges and without limitation in depositary receipts that are traded on domestic exchanges and that evidence ownership of foreign equity securities.The Fund’s investments in any one sector may exceed 25% of its net assets. Equity Investments In selecting equity investments, the Adviser focuses on the common stocks of companies that it believes offer superior investment value and opportunity for growth.The Adviser focuses on the securities of companies that it believes to be undervalued or otherwise out-of-favor in the market but that have attractive growth prospects.The Adviser places particular emphasis on the analysis of a company’s ability to generate free cash flow and the value-enhancing deployment of this cash, balance sheet strength and longer-term growth prospects.The Adviser also seeks under-researched, growth situations that it believes can be purchased at modest valuations as well as companies with substantial unrecognized assets and improving earnings prospects.As such companies achieve greater visibility and their stocks are accorded valuations more in line with the growth rates, the Adviser may be inclined to regard them as candidates for sale.The Fund may invest in equity securities of companies of all market capitalization sizes – large, medium, and small. In addition to common stock, the Fund may also invest in preferred stock, convertible securities and up to 15% of its assets in publicly traded Master Limited Partnerships (“MLPs”) that are generally energy or natural resource related companies. Fixed Income Investments In selecting fixed income investments, the Adviser takes a strategic approach and may invest in a wide array of fixed income securities of various credit qualities and maturities.The Adviser seeks to control risk through rigorous credit analysis, economic analysis, interest rate forecasts and review of sector trends, and is notlimited by any particular duration or credit quality targets or constraints. The Fund’s principal fixed income security investments will consist of U.S. Federal and Agency obligations, investment grade corporate debt, domestic high yield debt or “junk bonds” (higher-risk, lower-rated fixed income securities such as those rated lower than BBB- by S&P or lower than Baa3 by Moody’s), floating-rate debt, convertible debt, collateralized debt, municipal debt, foreign debt (including emerging markets) and/or depositary receipts and preferred stock.Some of the securities listed above may be accompanied by a warrant, which is a right to acquire the issuer’s stock at a pre-determined price.The Fund may also invest in zero-coupon U.S. government debt, zero-coupon corporate debt and money market instruments.The Fund’s allocation among various fixed income securities will be made based on the portfolio managers’ assessment of opportunities for total return relative to the risk of each type of investment, but generally there is no limit on any type of fixed income security, meaning that the Fund could have up to 75% of its net assets invested in junk bonds, for instance.The Fund will at times be invested in fixed income securities of varying maturities (e.g., long-term, intermediate or short-term) and credit qualities (e.g., investment grade or non-investment grade), while at other times the Fund may emphasize one particular maturity or credit quality. Table of Contents - Prospectus 10 SUMMARY SECTION THE OSTERWEIS STRATEGIC INVESTMENT FUND The Adviser will sell a security when it believes doing so is appropriate and consistent with the Fund’s investment objectives and policies or when conditions affecting relevant markets, particular industries or individual issues warrant such action. Principal Investment Risks There is the risk that you could lose all or a portion of your investment in the Fund.The following riskscould affect the value of your investmentin the Fund: · General Market Risk:The risk that the market value of a security may fluctuate, sometimes rapidly and unpredictably. · Management Risk:The risk that the Adviser may fail to implement the Fund’s investment strategies and meet its investment objective.This risk includes the risk that the Adviser’s allocation decisions between equity and fixed income may be incorrect and result in lower performance than if the Fund’s allocation remained static. · Small and Medium-Sized Company Risk:Investing in securities of small-cap and mid-cap companies, even indirectly, may involve greater volatility than investing in larger and more established companies. · Foreign Securities and Emerging Markets Risk:Investing in foreign securities may involve increased risks due to political, social and economic developments abroad, and differences between U.S. and foreign regulatory practices.These risks are enhanced in emerging markets. · Master Limited Partnership Risk:Investing in Master Limited Partnerships (“MLPs”) entails risks related to fluctuations in energy prices, decreases in the supply of or demand for energy commodities, decreases in demand for MLPs in rising interest rate environments, unique tax consequences due to the partnership structure and potentially limited liquidity. · Interest Rate Risk:The risk that interest rates may rise resulting in a decrease in the value of the fixed income securities held by the Fund, or that interest rates may fall resulting in an increase in the value of such securities. · Credit Risk:The risk that issuers of fixed income securities in which the Fund invests experience unanticipated financial problems causing their securities to decline in value. · High Yield Securities (“Junk Bond”) Risk:Investing in fixed income securities that are rated below investment grade involves risks such as increased possibility of default, decreased liquidity of the security and changes in value based on public perception of the issuer. · Municipal Securities Risk:Investing in various municipal securities may involve risk related to the ability of the issuers of the municipal securities to continue to meet their obligations for the payment of interest and principal when due. · Sector Concentration Risk:The risk that potential concentration of the Fund’s assets in one or more sectors may exceed 25% of the Fund’s assets and therefore may subject the Fund to greater risk of loss as a result of adverse economic, business or other developments than if its investments were diversified across a greater number of sectors. Table of Contents - Prospectus 11 SUMMARY SECTION THE OSTERWEIS STRATEGIC INVESTMENT FUND Performance The Fund commenced operations on August 31, 2010.Because the Fund does not have a full calendar year of performance to compare against other mutual funds or broad measures of securities market performance such as indices, performance information is not provided.Performance information will be available in this Prospectus after the Fund has been in operation for one calendar year. Investment Adviser Osterweis Capital Management, LLC Portfolio Managers John S. Osterweis, Chairman and Chief Investment Officer – Portfolio Manager of the Fund since 2010 Matthew K. Berler, President and Chief Executive Officer – Portfolio Manager of the Fund since 2010 Carl P. Kaufman, Vice President – Portfolio Manager of the Fund since 2010 Alexander (Sasha) Kovriga, Vice President – Portfolio Manager of the Fund since 2010 Gregory S. Hermanski, Vice President – Portfolio Manager of the Fund since 2010 Simon T. Lee, Vice President – Portfolio Manager of the Fund since 2010 Zachary W. Perry, Vice President – Portfolio Manager of the Fund since 2010 Purchase and Sale of Fund Shares You may purchase, exchange or redeem Fund shares on any business day by written request via mail (The Osterweis Funds, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by wire transfer, by telephone toll-free at (866) 236-0050, or through a financial intermediary.The minimum initial investment amounts are shown in the table below. Minimum Investments To Open A New Account To Add to An Existing Account Regular Accounts Automatic Investment Plan Retirement, Tax-Deferred and UGMA/UTMA Accounts Tax Information The Fund intends to make distributions that will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 12 INVESTMENT STRATEGIES AND RISKS The investment objectives described in the Summary Sections and the investment strategies described in the Summary Sections and below are non-fundamental, which means that they may be changed without shareholder approval upon 60-days written notice to shareholders.There is no assurance that each Fund will achieve its investment objectives.Osterweis Capital Management, Inc. is the investment adviser to The Osterweis Fund.Osterweis Capital Management, LLC is the investment adviser to The Osterweis Strategic Income Fund and The Osterweis Strategic Investment Fund.Both companies are referred to as either the “Adviser” or the “Advisers” throughout this Prospectus. Principal Investment Strategies The Osterweis Fund The investment objective of the Fund is to seek to attain long-term total returns.Long-term total returns consist of capital appreciation and current income. The Fund emphasizes the purchase of common stocks of companies that the Adviser believes offer superior investment value and opportunity for growth.The Fund may invest in companies of any size.The Adviser focuses on the securities of companies that it believes to be undervalued or otherwise out-of-favor in the market.The stock prices of such companies may be depressed by visible near-term problems and may not reflect the companies’ long-term prospects.The Adviser places particular emphasis on the analysis of a company’s ability to generate free cash flow and the value-enhancing deployment of this cash, balance sheet strength and longer-term growth prospects. The Adviser also seeks under-researched, high-growth situations that it believes can be purchased at modest valuations as well as companies with substantial unrecognized asset value and improving earnings prospects.As such companies achieve greater visibility and their stocks are accorded valuations more in line with their growth rates, the Adviser may be inclined to regard them as candidates for sale. The Fund may also invest in convertible securities and up to 30% of its assets in equity securities of foreign issuers and/or depositary receipts that are traded on domestic or foreign exchanges, including emerging markets. The Osterweis Fund may invest up to 15% of its net assets in publicly traded Master Limited Partnerships (“MLPs”).MLPs are businesses organized as limited partnerships that trade their proportionate shares of the partnership (units) on a public exchange.MLPs are required to pay out most or all of their earnings in distributions.Generally speaking, MLP investment returns are enhanced during periods of declining or low interest rates and tend to be negatively influenced when interest rates are rising.As an income vehicle, the unit price may be influenced by general interest rate trends independent of specific underlying fundamentals.In addition, most MLPs are fairly leveraged and typically carry a portion of “floating” rate debt.As such, a significant upward swing in interest rates would drive interest expense higher.Furthermore, most MLPs grow by acquisitions partly financed by debt, and higher interest rates could make it more difficult to make acquisitions. In addition to taking temporary defensive positions in cash and short-term bonds from time to time, the Fund may invest up to 50% of its assets in fixed income securities, which include, but are not limited to U.S. government and agency debt, investment grade corporate debt and convertible debt.Up to 40% of the Fund’s assets may be invested in domestic high yield debt or “junk bonds” (higher-risk, lower-rated fixed income securities such as those rated lower than BBB- by S&P or lower than Baa3 by Moody’s), although the Fund does not expect to maintain significant positions in such securities on a normal basis. Table of Contents - Prospectus 13 The Osterweis Strategic Income Fund The investment objective of the Fund is to seek to preserve capital and attain long-term total returns through a combination of current income and moderate capital appreciation. The Adviser takes a strategic approach to fixed income investing, seeking to control risk through rigorous credit analysis, economic analysis, interest rate forecasts and sector trend review, and is not constrained by any particular duration or credit quality targets.Fixed income investments may include, but are not limited to U.S. Federal and Agency obligations, investment grade corporate debt, domestic high yield debt or “junk bonds” (higher-risk, lower-rated fixed income securities such as those rated lower thanBBB- by S&P or lower than Baa3 by Moody’s), floating-rate debt, convertible debt, collateralized debt, municipal debt, foreign debt (including emerging markets) and/or depositary receipts and preferred stock.The Fund may also invest up to 100% of its assets in foreign debt (including emerging markets) and/or depositary receipts.Some of the securities listed above may be accompanied by a warrant, which is a right to acquire the issuer’s stock at a pre-determined price.The Fund may also invest in zero-coupon U.S. government debt, zero-coupon corporate debt and money market instruments.The Fund’s allocation among various fixed income securities will be made on the basis of the portfolio managers’ assessment of opportunities for total return relative to the risk of each type of investment. The Fund will, at times, be invested in fixed income securities of varying maturities (e.g., long-term, intermediate or short-term) and credit qualities (e.g., investment grade or non-investment grade), while at other times the Fund may emphasize one particular maturity or credit quality.The terms “investment grade” and “non-investment grade” refer to the credit quality of fixed income securities as established by a recognized rating agency, such as S&P or Moody’s.In selecting securities for the Fund’s portfolio, however, the Adviser will not rely exclusively on the ratings assigned by ratings agencies, but will perform independent investment analysis to evaluate the creditworthiness of the issuer.The Adviser will consider a variety of factors, including the issuer’s managerial experience and strength, its sensitivity to economic conditions, and its current and expected future financial condition. A fixed income security represents the obligation of an issuer to repay a loan and generally provides for the payment of interest.These obligations include bonds, notes and debentures.The Fund may invest in senior and subordinated debt securities.Subordinated debt is riskier because its holder will be paid only after the holders of senior debt securities are paid in the event of default.The Fund may invest in “zero-coupon bonds,” which are debt securities that typically pay interest only at maturity rather than periodically during the life of the security and are typically issued at a significant discount from their principal amount. The Fund may be invested in high yield, lower-rated debt securities, including convertible bonds.Lower-rated securities generally pay higher yields than more highly rated securities to compensate investors for increased perceived default risk.The Fund seeks to invest in fixed income securities offering the highest yield and expected total return without taking excessive risk. The Adviser uses a research-driven approach that relies on in-depth industry expertise and uses both qualitative and quantitative analysis to evaluate companies.The Adviser combines top down and bottom up approaches to security selection. The Adviser will sell a security when it believes doing so is appropriate and consistent with the Fund’s investment objectives and policies or when conditions affecting relevant markets, particular industries or individual issues warrant such action, regardless of the effect on the Fund’s portfolio turnover rate. Table of Contents - Prospectus 14 The Osterweis Strategic Investment Fund The investment objective of the Fund is to seek to attain long-term total returns and capital preservation. The Osterweis Strategic Investment Fund invests in both equity and fixed income securities that the Adviser believes can deliver attractive long-term returns and enhanced capital preservation.The allocation of assets between equity and fixed income securities is based on the opportunity set of each asset class and the Adviser’s overall view of the macroeconomic and market environment.The allocation is reviewed on an ongoing basis and adjustments are made as needed based on the Adviser’s assessment of the risk/reward profiles of individual securities and broad macro risk factors.Under normal market conditions, the minimum allocation to either fixed income (including cash) or equity is expected to be 25%; conversely, the maximum allocation to either fixed income (including cash) or equity securities at any given time is expected to be 75%. The Fund’s investments in any one sector may exceed 25% of its net assets. In addition to the Fund’s allocation to fixed income and equity securities, the Fund may also maintain a portion of its assets in cash investments. For equity investments, the Adviser emphasizes the purchase of common stocks of companies that the Adviser believes offer superior investment value and opportunity for growth.The Fund may invest in equity securities of companies of all market capitalization sizes – large, medium and small.The Adviser focuses on the securities of companies that it believes to be undervalued or otherwise out-of-favor in the market but that have attractive growth prospects.The stock prices of such companies may be depressed by visible near-term problems and may not reflect the companies’ long-term prospects.The Adviser places particular emphasis on the analysis of a company’s ability to generate free cash flow and its value-enhancing deployment of this cash, balance sheet strength and longer-term growth prospects.The Adviser also seeks under-researched, high-growth situations that it believes can be purchased at modest valuations as well as companies with substantial unrecognized assets and improving earnings prospects.As such companies achieve greater visibility and their stocks are accorded valuations more in line with the growth rates, the Adviser may be inclined to regard them as candidates for sale. The Adviser takes a strategic approach to fixed income investing, seeking to control risk through rigorous credit analysis, economic analysis, interest rate forecasts and sector trend review, and is not constrained by any particular duration or credit quality targets or constraints. The Fund’s principal fixed income security investments will consist of U.S. Federal and Agency obligations, investment grade corporate debt, domestic high yield debt or “junk bonds” (higher-risk, lower-rated fixed income securities such as those rated lower than BBB- by S&P or lower than Baa3 by Moody’s), floating-rate debt, convertible debt, collateralized debt, municipal debt, foreign debt (including emerging markets) and/or depositary receipts and preferred stock.Some of the securities listed above may be accompanied by a warrant, which is a right to acquire the issuer’s stock at a pre-determined price.The Fund may also invest in zero-coupon U.S. government debt, zero-coupon corporate debt and money market instruments.The Fund’s allocation among various fixed income securities are made on the basis of the portfolio managers’ assessment of opportunities for total return relative to the risk of each type of investment, but generally there is no limit on any type of fixed income security, meaning that the Fund could have up to 75% of its net assets invested in junk bonds, for instance. The Fund will, at times, invest in fixed income securities of varying maturities (e.g., long-term, intermediate or short-term) and credit qualities (e.g., investment grade or non-investment grade), while at other times the Fund may emphasize one particular maturity or credit quality.The terms “investment grade” and “non-investment grade” refer to the credit quality of fixed income securities as established by a recognized rating agency, such as S&P or Moody’s.In selecting securities for the Fund’s portfolio, however, the Adviser does not rely exclusively on the ratings assigned by ratings agencies, but will perform independent investment analysis to evaluate the creditworthiness of the issuer.The Adviser considers a variety of factors, including the issuer’s managerial experience and strength, its sensitivity to economic conditions, and its current and expected future financial condition. Table of Contents - Prospectus 15 A fixed income security represents the obligation of an issuer to repay a loan of money to it and generally provides for the payment of interest.These obligations include bonds, notes and debentures.The Fund may invest in senior and subordinated debt securities.Subordinated debt is riskier because its holder will be paid only after the holders of senior debt securities are paid in the event of default.The Fund may invest in “zero-coupon bonds,” which are debt securities that typically pay interest only at maturity rather than periodically during the life of the security and are typically issued at a significant discount from their principal amount. The fixed income portion of the Fund may be invested in high yield, lower rated debt securities, including convertible bonds.Lower-rated securities generally pay higher yields than more highly rated securities to compensate investors for increased perceived risk.The Fund seeks to invest in fixed income securities offering the highest yield and expected total return without taking excessive risk. When selecting the Fund’s fixed income investments, the Adviser uses a research-driven approach that relies on in-depth industry expertise and uses both qualitative and quantitative analysis to evaluate companies.As a “bottom-up” investor, the Adviser focuses primarily on individual securities. The Fund may also invest in preferred stock and convertible debt securities.The Fund may invest up to 50% of its net assets in equity securities of foreign issuers, including depositary receipts traded on foreign exchanges (including emerging markets) and without limit in depositary receipts (ADRs) that are traded on domestic exchanges and that evidence ownership of foreign equity securities, and may invest up to 15% of its net assets in MLPs. The Adviser will sell a security when it believes doing so is appropriate and consistent with the Fund’s investment objectives and policies or when conditions affecting relevant markets, particular industries or individual issues warrant such action, regardless of the effect on the Fund’s portfolio turnover rate. Master Limited Partnerships (“MLPs”) The Osterweis Fund and The Osterweis Strategic Investment Fund may each invest up to 15% of their net assets in publicly traded MLPs.These MLPs are primarily expected to be energy or natural resources related companies.MLPs are businesses organized as limited partnerships which trade their proportionate shares of the partnership (units) on a public exchange.MLPs are required to pay out most or all of their earnings in distributions.This pass through creates passive income or losses, along with dividend and investment income. Generally speaking, MLP investment returns are enhanced during periods of declining or low interest rates and tend to be negatively influenced when interest rates are rising.As an income vehicle, the unit price can be influenced by general interest rate trends independent of specific underlying fundamentals.In addition, most MLPs are fairly leveraged and typically carry a portion of “floating” rate debt.As such, a significant upward swing in interest rates would drive interest expense higher.Furthermore, most MLPs grow by acquisitions partly financed by debt, and higher interest rates could make it more difficult to make acquisitions. Temporary or Cash Investments Under normal market conditions, the Funds will invest according to their principal investment strategies noted above.However, each Fund may temporarily depart from its principal investment strategy, and make short-term investments in cash, cash equivalents, short-term debt securities and money market instruments in response to adverse market, economic or political conditions.As a result, to the extent a Fund makes such “defensive investments,” it may not achieve its investment objective.For longer periods of time, a Fund may hold a substantial cash position.If the market advances during periods when a Fund is holding a large cash position, the Fund may not realize as significant a gain as it would otherwise have, had it been more fully invested.To the extent a Fund invests in a money market fund for its cash position, there will be some duplication of expenses because that Fund will bear its pro rata portion of such money market fund’s advisory fees and operational expenses. Table of Contents - Prospectus 16 Principal Investment Risks The principal risks that may adversely affect a Fund’s net asset value (“NAV”) or total return have previously been summarized under each Fund’s “Summary Section.”These risks are discussed in more detail below. General Market Risk. The Funds are subject to general market risk.General market risk is the risk that security market values may fluctuate; sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than its cost when originally purchased or less than its worth at an earlier time.General market risk may affect a single issuer, industry, sector of the economy or the market as a whole. Management Risk. Management risk describes a Fund’s ability to meet its investment objective based on the Advisers’ success or failure at implementing the investment strategies of the Funds.The value of your investment is subject to the effectiveness of the Advisers’ research, analysis and selection of portfolio securities, in addition to asset allocation among portfolio securities.If the Advisers’ investment strategies do not produce the expected results, your investment could be diminished or even lost. Small- and Medium-Sized Company Risk. A Fund may wish to take advantage of attractive investment opportunities of start-up companies or companies with small and medium size market capitalization.Investing in securities of small- and medium-sized companies, even indirectly, may involve greater volatility than investing in larger, more established companies because small and medium-sized companies may be subject to more abrupt or erratic share price changes than larger, more established companies.Small companies may have limited product lines, markets or financial resources and their managements may be dependent on a limited number of key individuals.Securities of those companies may have limited market liquidity and their prices may be more volatile. Foreign Securities and Emerging Markets Risk. A Fund’s investments in foreign securities involve risks relating to adverse political, social and economic developments abroad.Foreign companies may not be subject to accounting standards or governmental supervision comparable to U.S. companies, and there may be less public information about their operations.Foreign markets may also be less liquid and more volatile than U.S. markets.Rapid increases in money supply may result in speculative investing, contributing to volatility.Foreign markets may offer less legal protection to investors.Enforcing legal rights may be difficult, costly and slow.There may be special problems enforcing claims against foreign governments.Emerging market countries entail greater investment risk than developed markets.Such risks could include government dependence on a few industries or resources, government-imposed taxes on foreign investment or limits on the removal of capital from a country, unstable government, and volatile markets. Master Limited Partnership Risk. The Osterweis Fund’s and The Osterweis Strategic Investment Fund’s investments in MLPs entail risks, including fluctuations in energy prices, decreases in the supply of or demand for energy commodities, decreases in demand for MLPs in rising interest rate environments, unique tax consequences due to the partnership structure and potentially limited liquidity in thinly traded issues. Interest Rate Risk.The market values of fixed income securities are inversely related to actual changes in interest rates.That is, the value of fixed income securities may decrease when interest rates rise and increase when interest rates fall.Moreover, the longer the maturity of a fixed income security, the greater the impact an interest rate change could have on the market value of the security.If interest rates rise, the Fund’s NAV may decrease. Credit Risk.If issuers of fixed income securities in which the Fund invests experience unanticipated financial problems, their issue is likely to decline in value.In addition, the Fund is subject to the risk that the issuer of a fixed income security will fail to make timely payments of interest or principal, or may stop making such payments altogether. Table of Contents - Prospectus 17 High Yield Securities (“Junk Bond”) Risk.Fixed income securities receiving the lowest investment grade rating may have speculative characteristics and compared to higher-grade securities, may have a weakened capacity to make principal and interest payments under certain economic conditions or other circumstances.High yield, high-risk and lower-rated securities are subject to additional risk factors, such as increased possibility of default, decreased liquidity and fluctuations in value due to public perception of the issuer of such securities.These bonds are almost always uncollateralized and subordinate to other debt that an issuer may have outstanding. The Osterweis Strategic Income Fund and The Osterweis Strategic Investment Fund are also subject to the following principal risks: Municipal Securities Risk.The Funds may have a portion of their assets invested in various municipal securities that depend on the ability of the municipalities to continue to meet their obligations for the payment of interest and principal when due.Any adverse economic conditions or developments affecting the states or municipalities that issue the municipal securities in which the Funds invest could negatively impact the Funds. Sector Concentration Risk.The Funds, from time to time, may have concentrated positions in one or more sectors subjecting them to sector concentration risk.This is the risk that the Funds are subject to greater risk of loss as a result of adverse economic, business or other developments than if their investments were diversified across a greater number of industry sectors.Sectors possess particular risks that may not affect other sectors. In addition, The Osterweis Strategic Income Fund is subject to the following principal risk: Non-Diversification Risk.The Fund is non-diversified, which means that there is no restriction under the Investment Company Act of 1940 on how much the Fund may invest in the securities of a given issuer.As a result, the Fund’s shares may be more volatile and may fluctuate more than shares of a fund that invests in a broader range of issuers because the Fund is tied more closely to the adverse economic, political or regulatory developments affecting that issuer.The Fund has a policy that with respect to 50% of its assets, it may make larger investments in individual companies than a fund that is diversified. The Osterweis Fund may be appropriate for investors who: · Are pursuing a long-term goal such as retirement; · Want to add equity exposure to diversify their investment portfolio; and · Are willing to accept higher, short-term risk in hopes of achieving higher potential for long-term growth of capital. The Osterweis Strategic Income Fund may be appropriate for investors who: · Are pursuing a long-term goal such as retirement; · Are seeking an above-average level of current income consistent with capital preservation; and · Are able to tolerate the risks associated with investments in high yield bonds and convertible securities. The Osterweis Strategic Investment Fund may be appropriate for investors who: · Are pursuing a long-term goal such as retirement; · Are seeking both capital appreciation and capital preservation; and · Are able to tolerate the risks associated with investments in stocks, high yield bonds and convertible securities. Table of Contents - Prospectus 18 PORTFOLIO HOLDINGS INFORMATION A complete description of the Funds’ policies and procedures with respect to the disclosure of the Funds’ portfolio holdings is available in the Funds’ Statement of Additional Information (“SAI”) and on the Funds’ website at www.osterweis.com. MANAGEMENT Investment Advisers Osterweis Capital Management, Inc. is the investment adviser to The Osterweis Fund and has provided investment advisory services to individual and institutional accounts since 1983.Osterweis Capital Management, LLC is the investment adviser to The Osterweis Strategic Income Fund and The Osterweis Strategic Investment Fund and has provided investment advisory services to individual and institutional accounts since 1997.As of March 31, 2011, the Advisers had combined assets under management of approximately $5.8 billion. The Advisers are affiliated entities whose address is One Maritime Plaza, Suite 800, San Francisco, California 94111.The Advisers provide the Funds with advice on buying and selling securities.The Advisers also furnish the Funds with office space and certain administrative services and provide most of the personnel needed by the Funds.For its services, each Fund pays its Adviser a management fee payable monthly that is calculated based on its average daily net assets.The Advisers are entitled to receive management fees from each Fund as indicated below.After implementing breakpoints and waivers, the Adviser actually received the amounts shown below for the fiscal year ended March 31, 2011. The Osterweis Fund Management Fee Management Fee Paid for FYE March31, 2011 Osterweis Capital Management, Inc. 1.00% for average daily net assets up to $500million and 0.75% for average daily net assets greater than $500million 0.86% The Osterweis Strategic Income Fund Management Fee Management Fee Paid for FYE March31, 2011 Osterweis Capital Management, LLC 1.00% for average daily net assets up to $250million and 0.75% for average daily net assets greater than $250million 0.80% The Osterweis Strategic Investment Fund Management Fee Management Fee Paid for FYE March31, 2011 Osterweis Capital Management, LLC 1.00% for average daily net assets up to $500million and 0.75% for average daily net assets greater than $500million 0.71% The Adviser has contractually agreed to reduce its fees and/or pay expenses of The Osterweis Strategic Investment Fund to ensure that the Total Annual Fund Operating Expenses (excluding Acquired Fund Fees and Expenses, interest expense in connection with investment activities, taxes and extraordinary expenses) will not exceed 1.50% of the Fund’s average daily net assets.Any reduction in advisory fees or payment of expenses made by the Adviser is subject to reimbursement by the Fund if requested by the Adviser, and the Board approves such reimbursement in subsequent fiscal years.This reimbursement may be requested if the aggregate amount actually paid by the Fund toward operating expenses for such fiscal year (taking into account the reimbursement) does not exceed the Expense Cap. The Adviser is permitted to be reimbursed for fee reductions and/or expense payments made in the prior three fiscal years.The Fund must pay its current ordinary operating expenses before the Adviser is entitled to any reimbursement of fees and/or expenses.The Expense Cap will remain in effect until at least July 31, 2012.The expense cap agreement may be terminated at any time by the Board of Trustees upon 60 days’ notice to the Adviser, or by the Adviser with the consent of the Board. Table of Contents - Prospectus 19 A discussion regarding the basis for the Board’s approval of each Fund’s investment advisory agreement with its respective Adviser is available in the Funds’ Semi-Annual Report to shareholders for the period ended September 30. Table of Contents - Prospectus 20 Portfolio Managers An investment team is responsible for the day-to-day management of each Fund as indicated below.Decisions regarding each Fund’s investments are made by majority agreement of the members of the investment team.The SAI provides additional information on the portfolio managers’ compensation, other accounts they manage and their ownership of shares of the Funds. Portfolio Manager Length of Service with the Funds Business Experience During the Past Five Years John S. Osterweis The Osterweis Fund (Lead Portfolio Manager since 1993) The Osterweis Strategic Investment Fund (Lead Portfolio Manager since 2010) Mr. John S. Osterweis serves as Chairman and Chief Investment Officer, of Osterweis Capital Management, Inc. and Osterweis Capital Management, LLC.Mr. Osterweis has been a lead portfolio manager of The Osterweis Fund and The Osterweis Strategic Investment Fund since each Fund’s inception.Mr. Osterweis has over forty years of securities analysis and portfolio management experience, twenty-seven of which have been with Osterweis Capital Management, Inc.Mr. Osterweis earned a B.A. from Bowdoin College and an M.B.A. from Stanford Graduate School of Business. Matthew K. Berler The Osterweis Fund (Co- Lead Portfolio Manager since 2011; Portfolio Manager since 2006) The Osterweis Strategic Investment Fund (Co- Lead Portfolio Manager since 2010) Mr. Matthew K. Berler serves as President and Chief Executive Officer of Osterweis Capital Management, Inc. and Osterweis Capital Management, LLC.He joined the Adviser as a Portfolio Manager/Analyst in 2003.Prior to working at the Advisers, Mr. Berler served as a Managing Director at Morgan Stanley from March 1994 to February of 2003.He was a Vice President at Donaldson, Lufkin & Jenrette from August 1987 to March of 1994.Mr. Berler earned an A.B. from Cornell University and an M.B.A. from Harvard Business School. Carl P. Kaufman
